                   1   LATHAM & WATKINS LLP
                        Peter A. Wald (Bar No. 85705)
                   2     peter.wald@lw.com
                         505 Montgomery Street, Suite 2000
                   3     San Francisco, CA 94111
                         Tel.: (415) 391-0600 / Fax: (415) 395-8095
                   4    Colleen C. Smith (Bar No. 231216)
                         colleen.smith@lw.com
                   5     12670 High Bluff Drive
                         San Diego, CA 92130
                   6     Tel.: (858) 523-5400 / Fax: (858) 523-5450
                        Caitlin E. Dahl (Bar No. 6312614)
                   7     caitlin.dahl@lw.com
                         330 N. Wabash Ave, Suite 2800
                   8     Chicago, IL 60611
                         Tel.: (312) 876-7700 / Fax: (312) 993-9767
                   9
                       ACLU FOUNDATION OF SOUTHERN CALIFORNIA
               10       Jennifer Pasquarella (Bar No. 263241)
                          jpasquarella@aclusocal.org
               11       Michael Kaufman (Bar No. 254575)
                          mkaufman@aclusocal.org
               12       Sameer Ahmed (Bar No. 319609)
                          sahmed@aclusocal.org
               13         1313 West 8th Street
                          Los Angeles, CA 90017
               14         Tel.: (213) 977-5232 / Fax: (213) 977-5297
               15      Attorneys for Plaintiffs
                       Jiahao Kuang and Deron Cooke
               16

               17      (Additional Counsel on Signature Page)

               18                                UNITED STATES DISTRICT COURT
                                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
               19                                   SAN FRANCISCO DIVISION
               20      JIAHAO KUANG AND DERON COOKE                     CASE NO. 3:18-CV-03698-JST
                       on behalf of themselves and those similarly
               21      situated,                                        JOINT STIPULATION AND [PROPOSED]
                                         Plaintiffs,                    ORDER ON PRODUCTION DEADLINE,
               22      v.                                               BRIEFING SCHEDULE, AND [PROPOSED]
                                                                        HEARING DATE
               23      UNITED STATES DEPARTMENT OF
                       DEFENSE, JAMES MATTIS, in his official
               24      capacity as Secretary of Defense of the United
                       States Department of Defense,
               25
                                          Defendants.
               26
               27

               28

                                                                                STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                          CASE NO. 3:18-CV-03698-JST
                   1          Pursuant to the Minute Entry for Proceedings dated October 15, 2018 (ECF No. 54), the

                   2   undersigned parties hereby stipulate, and request that the Court enter an order requiring the

                   3   production of the administrative record by Friday, October 19; requiring Plaintiffs Jiahao Kuang

                   4   and Deron Cooke (together, “Plaintiffs”) to submit a supplemental brief not to exceed five (5)

                   5   pages by Friday, October 26; requiring Defendants Department of Defense and James Mattis

                   6   (together, “Defendants”) to submit a response to Plaintiffs’ supplemental brief not to exceed five

                   7   (5) pages by Friday, November 2; and that sets a hearing date, should the Court deem one

                   8   necessary, of Thursday, November 8.

                   9                                              STIPULATION

               10             WHEREAS, on October 2, Plaintiffs and Defendants jointly filed a Joint Statement

               11      Regarding Discovery (the “Joint Statement”) (ECF No. 44). In the Joint Statement, Plaintiffs

               12      moved (1) to compel production of the administrative record; and (2) to strike the declaration of

               13      Roger A. Smith (the “Smith Declaration”) (ECF No. 42-1) that Defendants submitted in support

               14      of their response to Plaintiffs’ motion for a preliminary injunction (ECF No. 21).

               15             WHEREAS, on October 15, the Court ordered the production of the administrative record

               16      and deferred ruling on the motion to strike the Smith Declaration. See Minute Entry for

               17      Proceedings (ECF No. 54). The Court further ordered the parties to meet and confer

               18      immediately regarding a deadline for production of the administrative record, a briefing schedule

               19      for any supplemental briefing in light of the production of the administrative record, and a

               20      proposed hearing date on the supplemental briefing, should the Court deem one necessary. See

               21      id.

               22             WHEREAS, on October 15 and October 16, counsel for the parties met and conferred on

               23      the production of the administrative record, a briefing schedule, and a proposed hearing date.

               24             WHEREAS, pursuant to those meet-and-confer discussions, Defendants agreed to

               25      produce the administrative record no later than Friday, October 19.

               26             WHEREAS, Plaintiffs agreed to file a supplemental brief, which is not to exceed five (5)
               27      pages, no later than Friday, October 26.

               28

                                                                                     STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           1                     CASE NO. 3:18-CV-03698-JST
                   1          WHEREAS, Defendants agreed to file a response to Plaintiffs’ supplemental brief, which

                   2   is not to exceed five (5) pages, no later than Friday, November 2.

                   3          WHEREAS, to the extent one is necessary, the parties propose a hearing date of

                   4   Thursday, November 8, which would combine a hearing on outstanding issues related to the

                   5   Joint Statement with the motion hearing already set in this case. See Stipulation and Order (ECF

                   6   No. 36 (setting motions hearing on Defendants’ motion to dismiss and Plaintiffs’ motion for a

                   7   preliminary injunction for Thursday, November 8, at 2:00 p.m.).

                   8          THEREFORE, IT IS HEREBY STIPULATED AND AGREED that, subject to Court

                   9   approval:

               10                  1. The deadline for Defendants to produce the administrative record in this case is

               11                     Friday, October 19.

               12                  2. The deadline for Plaintiffs to file a supplemental brief not to exceed five (5) pages

               13                     is Friday, October 26.

               14                  3. The deadline for Defendants to file a response to Plaintiffs’ supplemental brief not

               15                     to exceed five (5) pages is Friday, November 2.

               16                  4. If necessary, the Court will hold a hearing to discuss the issues raised in the

               17                     supplemental briefings on Thursday, November 8.

               18             This stipulation does not alter the date of any other event or deadline already fixed by

               19      Court order nor extend time frames set in the Local Rules or Federal Rules.

               20      Dated: October 16, 2018

               21                                                    LATHAM & WATKINS LLP
               22
                                                                     By: /s/ Peter A. Wald_____________
               23                                                     Peter A. Wald (Bar No. 85705)
                                                                        peter.wald@lw.com
               24                                                       505 Montgomery Street, Suite 2000
                                                                        San Francisco, CA 94111
               25                                                       Tel.: (415) 391-0600 / Fax: (415) 395-8095
                                                                      Colleen C. Smith (Bar No. 231216)
               26                                                       colleen.smith@lw.com
                                                                        12670 High Bluff Drive
               27                                                       San Diego, CA 92130
                                                                        Tel.: (858) 523-5400 / Fax: (858) 523-5450
               28                                                     Caitlin E. Dahl (Bar No. 6312614)
                                                                                      STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            2                     CASE NO. 3:18-CV-03698-JST
                   1                                caitlin.dahl@lw.com
                                                    330 N. Wabash Ave, Suite 2800
                   2                                Chicago, IL 60611
                                                    Tel.: (312) 876-7700 / Fax: (312) 993-9767
                   3
                                                 ACLU FOUNDATION OF SOUTHERN
                   4                             CALIFORNIA
                                                  Jennifer Pasquarella (Bar No. 263241)
                   5                                jpasquarella@aclusocal.org
                                                  Michael Kaufman (Bar No. 254575)
                   6                                mkaufman@aclusocal.org
                                                  Sameer Ahmed (Bar No. 319609)
                   7                                sahmed@aclusocal.org
                                                    1313 West 8th Street
                   8                                Los Angeles, CA 90017
                                                    Tel.: (213) 977-5232 / Fax: (213) 977-5297
                   9
                                                 ACLU FOUNDATION OF NORTHERN
               10                                CALIFORNIA
                                                  Christine P. Sun (Bar No. 218701)
               11                                  csun@aclunc.org
                                                   39 Drumm Street
               12                                  San Francisco, CA 94111
                                                   Tel.: (415) 621-2493 / Fax: (415) 255-1487
               13
                                                 Attorneys for Plaintiffs
               14                                Jiahao Kuang and Deron Cooke

               15      Dated: October 16, 2018
                                                 JOSEPH H. HUNT
               16
                                                 Assistant Attorney General
               17
                                                 ALEX G. TSE
               18                                United States Attorney
               19                                ANTHONY J. COPPOLINO
                                                 Deputy Branch Director
               20

               21                                /s/ Stuart J. Robinson
                                                 STUART J. ROBINSON, CA Bar No. 267183
               22                                Trial Attorney
                                                 United States Department of Justice
               23                                Civil Division, Federal Programs Branch
               24                                450 Golden Gate Ave.
                                                 San Francisco, CA 94102
               25                                Tel.: (415) 436-6635 / Fax: (415) 436-6632
                                                 Email: stuart.j.robinson@usdoj.gov
               26
                                                 Counsel for Defendants
               27

               28

                                                                STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO                                       3                    CASE NO. 3:18-CV-03698-JST
                   1                                   ATTORNEY ATTESTATION

                   2          Pursuant to Civil Local Rule 5-1(i)(3), I, Peter A. Wald, hereby attest that concurrence in

                   3   the filing of this document has been obtained from any signatories indicated by a “conformed”

                   4   signature (/s/) within this e-filed document. I declare under penalty of perjury under the laws of

                   5   the United States of America that the foregoing is true and correct.

                   6

                   7   Dated: October 16, 2018

                   8                                                LATHAM & WATKINS LLP
                   9                                                By: /s/ Peter A. Wald________
                                                                           Peter A. Wald
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28

                                                                                     STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           4                     CASE NO. 3:18-CV-03698-JST
                   1                     [PROPOSED] ORDER APPROVING STIPULATION

                   2         PURSUANT TO STIPULATION, IT IS SO ORDERED, EXCEPT AS FOLLOWS:

                   3         The Court hereby continues the hearings currently set for November 8, 2018 until

                   4   November 15, 2018 at 9:30 a.m.

                   5

                   6   Dated: October 17, 2018                   _____________________________________
                                                                 Honorable Jon S. Tigar
                   7                                             United States District Judge
                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28

                                                                                 STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       5                     CASE NO. 3:18-CV-03698-JST
